Citation Nr: 0120564	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  91-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including manic-depressive disorder (bipolar disorder).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
REMAND

The veteran served on active duty from November 1958 to 
September 1961.

In February 1993, the Board of Veterans' Appeals (Board) 
found that the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, had not committed clear 
and unmistakable error (CUE) with respect to a January 1980 
decision which had denied entitlement to service connection 
for bipolar disorder, depressed type and entitlement to 
service connection for passive aggressive personality 
disorder.  The Board did determine, however, that since the 
M&ROC's 1980 decision, the veteran had submitted new and 
material evidence with which to reopen the claim of 
entitlement to service connection for that disorder.  
Following a review of the record, the Board issued a decision 
on the merits which denied entitlement to service connection 
for bipolar disorder.  The veteran appealed the Board's 
February 1993 decision to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter Court).

In February 1994, following a Joint Motion for Remand by the 
parties, the Court vacated the Board's February 1993 decision 
and remanded the case for compliance with the agreement of 
the parties as set forth in the Joint Motion for Remand.  

In April 1996, the Board again determined that the RO had not 
committed CUE with respect to its January 1980 decision which 
had denied entitlement to service connection for bipolar 
disorder, depressed type and entitlement to service 
connection for passive aggressive personality disorder.  The 
Board also determined that no new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for bipolar disorder. 

In February 1999, the Court affirmed the Board's decision 
with respect to the issue of CUE.  The veteran appealed that 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  

Also in February 1999, the Court vacated the Board's decision 
that no new and material evidence had been submitted in order 
to reopen a claim of entitlement to service connection for 
bipolar disorder.  Accordingly, the Court remanded that issue 
to the Board for further development.  The Court noted that 
in February 1993, the Board had found that new and material 
evidence had been submitted with which to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  The Court stated that it was, 
therefore, improper for the Board to revisit that issue in 
its 1996 decision.  The Court concluded that the Board should 
have proceeded to adjudicate the reopened claim by initially 
considering whether the veteran's claim was well-grounded

In April 2000, the Board found that although the veteran had 
submitted new and material evidence with which to reopen the 
claim of entitlement to service connection for psychiatric 
disability, that claim was not well grounded.  Accordingly, 
the Board confirmed and continued the denial of service 
connection for that disability.  

In October 2000, the Federal Circuit affirmed the Court's 
February 1999 decision that there had been no CUE with 
respect to the RO's 1980 decision which had denied 
entitlement to service connection for psychiatric disability.  

In November 2000, there was a significant change in the law.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  That law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  That law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In December 2000, following an unopposed motion by the VA, 
the Court remanded the veteran's claim of entitlement to 
service connection for psychiatric disability for 
readjudication in light of the new statutory requirements.  

In February 2001, the Court noted that the enactment of the 
VCAA could affect the disposition of many appeals under the 
Court's jurisdiction.  Accordingly, the Court ordered that 
the judgment entered in February 1999 was recalled as to the 
affirmed issue of CUE.  As noted above, however, that 
decision was already affirmed by the Federal Circuit.  
Therefore, it was not subject to recall by the Court.  The 
Court noted that its order did not affect any remanded issue 
or issues.

The veteran now resides in the jurisdiction of the VA Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas; 
however, the M&ROC has not yet had the opportunity to 
consider whether any additional notification or development 
action is required under the VCAA.  The veteran's 
representative notes that it would be premature for the Board 
to do so, as it could be potentially prejudicial to the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993. VA Off. Gen. Counsel, Precedent 16-92 (July 24, 1992) 
(published in Summary of Precedent Opinions of the General 
Counsel, 57 Fed. Reg. 49,743, 49,747 (1992)).  Accordingly, 
the case is REMANDED for the following actions:

1.  The M&ROC must review the claims file 
and ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the M&ROC should ensure 
that the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  When the requested actions have been 
completed, the M&ROC should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for psychiatric 
disability, including manic-depressive 
disorder (bipolar disorder).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the M&ROC.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



			
	MICHAEL D. LYON	                  JEFF MARTIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
                                          Appeals



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

